         Case 6:20-cv-00578-ADA Document 11 Filed 07/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                 §
BRAZOS LICENSING AND                        §
DEVELOPMENT                                 §      CIVIL ACTION NO. 6:20-cv-578[ADA]
                                            §
v.                                          §
                                            §
GOOGLE LLC                                  §

               GOOGLE LLC’S NOTICE OF ATTORNEY APPEARANCE

       Defendant Google LLC files this Notice of Appearance of Counsel and hereby notifies the

Court that Michael E. Jones of the law firm Potter Minton, P.C., 110 N. College Ave., Suite 500,

Tyler, Texas 75702 is appearing as counsel for Defendant.            All pleadings, discovery,

correspondence and other material should be served upon counsel at the address referenced above.

       Dated: July 20, 2020                        Respectfully submitted,

                                                   By /s/ Michael E. Jones
                                                   Michael E. Jones
                                                   SBN: 10929400
                                                   Patrick C. Clutter
                                                   SBN: 24036374
                                                   POTTER MINTON, PC
                                                   110 North College, Suite 500
                                                   Tyler, Texas 75702
                                                   Tel: 903-597-8311
                                                   Fax: 903-593-0846
                                                   mikejones@potterminton.com
                                                   patrickclutter@potterminton.com


                                                   ATTORNEYS FOR DEFENDANT
                                                   GOOGLE LLC
         Case 6:20-cv-00578-ADA Document 11 Filed 07/20/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on July 20, 2020, I electronically filed this document with
the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing to
all counsel of record, all of whom have consented to electronic service in this action.

                                                    /s/ Michael E. Jones
